Citation Nr: 0918993	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-28 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for sarcoidosis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service from April 1973 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  At that time, the appellant's 
service-connected sarcoidosis was noncompensably rated.  The 
appellant appealed that decision.  The record reflects that 
in April 2007, the RO expanded service connection and 
included mild restrictive and moderate obstructive pulmonary 
disease with sarcoidosis.  A 10 percent disability evaluation 
was assigned; the effective date of the award was determined 
to be August 25, 2004, the date that the appellant requested 
an increased evaluation for sarcoidosis.

Upon reviewing the claims folder, the Board determined that 
additional development of the case was necessary.  Hence, in 
October 2007, the claim was remanded for the purpose of 
obtaining the appellant's VA medical treatment records and 
for accomplishing a VA pulmonary examination of the 
appellant's lungs.  Both tasks have been accomplished and the 
results have been included in the claims folder for review.  
The claim has since been returned to the Board for review.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the appellant of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The appellant's sarcoidosis has not been productive of 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  Moreover, he has not been diagnosed as 
suffering from active sarcoidosis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 
3.159, 3.321(b), 4.1- 14, 38 C.F.R. § 4.97, Diagnostic Codes 
6604, 6846 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in September 2004.  Moreover, over the course of this appeal, 
the appellant has been provided with VCAA type information in 
the Supplemental Statements of the Case (SSOCs) that have 
been issued.  The record also shows that another VCAA type 
letter was sent to the appellant in October 2007.  These 
pieces of correspondence have informed the appellant of what 
evidence was required to substantiate the claim for an 
increased evaluation and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The record does indicate that the appellant has applied for 
Social Security Administration (SSA) benefits.  However, the 
appellant has also stated that he was not awarded SSA 
benefits and that if he had been awarded SSA benefits, his 
service-connected sarcoidosis would not have been the medical 
condition that prevented him from being employed.  The 
appellant has not indicated, or even hinted, that the SSA 
records would be of any significance.  Therefore, a remand to 
obtain SSA records is not necessary.  See Brock v. Brown, 10 
Vet. App. 155, 161-2 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal]. 

The Board recognizes that it has a duty to assist the 
appellant in obtaining additional information that may 
benefit or support his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  The record indicates that the appellant did 
undergo VA examinations of his lungs on two different 
occasions with the most recent occurring in March 2009.  The 
results of those examinations have been included in the 
claims folder for review.  The Board finds that the VA has 
met its duty to assist the appellant in obtaining a medical 
examination of the appellant.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did not avail himself to this 
opportunity.  Moreover, the appellant was given notice that 
the VA would help him obtain evidence but that it was up to 
the appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant (and his 
representatives) have proffered documents and statements in 
support of the appellant's claim.  It seems clear that the VA 
has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC has 
substantially complied with the Board's most recent 
development instructions in the Board's October 2007 Remand 
for the issue discussed in this Decision.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The AMC did provide notice of the Dingess requirements to the 
appellant.  This occurred in March 2006.  Hence, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the appellant was provided pertinent 
information in the VCAA notice cited above and in subsequent 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs).  A Vazquez specific letter was not provided 
to the appellant.  Nevertheless, the appellant has been 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life OR that the 
applicable diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result); the claimant was informed that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s); and examples of pertinent medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.

In the case currently before the Board, the SOC and the SSOCs 
did make specific reference to the various diagnostic codes 
that can be used to evaluate the appellant's pulmonary 
disorder.  In Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007), the Federal Circuit stated that all VCAA notice errors 
are presumed prejudicial and require reversal unless the VA 
can show that the error did not affect the essential fairness 
of the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant and his representative have demonstrated that 
there was actual knowledge of what was needed to establish 
the claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).  The mere act of submitting 
evidence does not demonstrate actual knowledge.  See Vazquez-
Flores.  In this instance, the appellant demonstrated his 
awareness through the various submissions he has made to the 
VA over the course of this appeal.  Also, the accredited 
representative demonstrated actual knowledge when the 
representative provided argument before the Board that 
discussed the appellant's claim.  The appellant further 
insinuated through his written statements that he was aware 
of what was required in order for an evaluation in excess of 
10 percent to be assigned.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the SOC and the SSOCs and the 
claimant was told why a higher rating was not warranted under 
the criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may have been a VCAA deficiency, the evidence of record 
is sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The appellant has come before the Board asking that a rating 
in excess of 10 percent be assigned for his pulmonary 
disorder.  Disability evaluations are determined by the 
application of a schedule of ratings that is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R., Part 4 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2008) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2008) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the appellant working 
or seeking work.  38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issue before the 
Board, the appeal does not stem from the appellant's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court has also recently held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 506 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

While in the US Army, the appellant was diagnosed with and 
treated for sarcoidosis.  He was subsequently discharged from 
the service and applied for VA compensation benefits.  Upon 
reviewing his claim, the RO granted service connection for 
sarcoidosis and assigned a 50 percent evaluation in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Code 6600 (1975).  This occurred in May 1976.  
His disability rating was reduced to 30 percent in May 1977 
and to a noncompensable evaluation in April 1979.  

In 2004, the appellant submitted a claim for an increased 
evaluation for his pulmonary disorder.  In a statement to the 
RO, the appellant claimed that his respiratory condition 
prevented him from working.  He further stated that he had 
"breathing" problems and that he coughed-up thick mucous.  
He complained of having difficulty climbing steps, lifting 
objects, and even walking. 

A VA respiratory examination was accomplished in October 
2004.  The claims folder was not reviewed prior to the 
examination.  When examined, the appellant's lungs were clear 
to auscultation bilaterally.  He had good chest wall movement 
and his heartbeat was within normal limits.  Pulmonary 
function tests were not performed because the appellant was 
taking medications for an upper respiratory infection.  A 
diagnosis of sarcoidosis was given.  

A second VA pulmonary examination was performed in March 
2007.  The claims folder was reviewed.  It was reported that 
the appellant was using inhalers and nasal sprays.  The 
examiner noted that there was no evidence of pulmonary 
hypertension, right ventricular hypertrophy, cor pulmonale, 
or congestive heart failure.  Respiratory failure, or a 
history thereof, was not reported; pulmonary embolism, or a 
history thereof, was also not reported.  Chronic pulmonary 
thromboembolism was not diagnosed.  Upon completion of the 
exam, the examiner diagnosed the appellant with sarcoidosis, 
moderate obstructive pulmonary disease, and mild restrictive 
pulmonary disease.  

A third and final examination was done in March 2009 after 
the appellant's claims folder had been reviewed.  The 
examiner reported that the appellant was a smoker and that he 
had been prescribed steroids for tobacco-related chronic 
obstructive pulmonary disease (COPD).  Prior to and during 
the examination, the appellant complained of the production 
of thick white mucous and frequent coughing.  He further 
stated that when exposed to dust, his breathing became 
difficult.  It was further written that the appellant had not 
been hospitalized for treatment of a pulmonary disorder of 
any type.  Asthma had not and was not diagnosed.  

Upon examination, the appellant's lungs were clear without 
wheezes or crackles.  His heart had a regular rate and 
rhythm, with no murmurs, gallops, or heaves.  The neck veins 
were not distended and he showed no signs of hepatomegaly or 
lower extremity edema.  A pulmonary function test reported 
that the appellant had mild obstructive pattern without 
bronchodilator response, normal lung volumes, and a decreased 
DLCO.  Chest x-ray films were within normal limits without 
any significant findings.  No evidence of active sarcoidosis 
was found.

The examiner further wrote:

	. . . His symptoms of cough 
productive of mucous, sensitivity to 
dusts and cold air and a subjective 
response to bronchodilators are 
consistent with a diagnosis of asthma or 
smoking related bronchitis with a 
reactive airway component.  His symptoms 
are currently moderately disabling 
because of the coughing, but the mild 
obstruction present on his spirometry 
would not be expected to result in 
significant dyspnea on exertion or 
disability. . . . in my opinion a 
diagnosis of reactive airway disease is 
not relevant to his claim of service 
connected sarcoidosis. . . . Reactive 
airway symptoms related to smoking and 
possible asthma that are not related to 
his diagnosis of sarcoidosis diagnosed in 
the service in 1975.

In conjunction with his claim, and previously referenced in 
two of the examination reports, the appellant's available and 
known medical treatment records have been obtained and 
included in the claims folder.  These records show treatment 
for a variety of conditions from 2003 to the present.  Of 
note is the appellant's treatment for chronic bronchitis in 
2004.  These medical treatment records do not show treatment 
for or findings indicating that the appellant was being 
treated for or diagnosed with active sarcoidosis.  

As reported above, the appellant's condition has been 
assigned a 10 percent disability in accordance with the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Codes 
6846 and 6604 (2008).  Under Diagnostic Code 6846, of 38 
C.F.R. Part 4 (2008), a noncompensable rating is provided for 
sarcoidosis manifested by chronic hilar adenopathy or stable 
lung infiltrates without symptoms or physiologic impairment.  
The next higher evaluation of 30 percent requires pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  
Pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control warrants a 60 
percent rating.

In the note that follows Diagnostic Code 6846, it is 
indicated that active disease or residuals of sarcoidosis may 
also be rated as chronic bronchitis under the provisions of 
Diagnostic Code 6600 and extra-pulmonary involvement under 
the specific body system involved.  38 C.F.R. Part 4, 
Diagnostic Code 6846 (2008).  Under Diagnostic Code 6600, a 
10 percent disability rating is warranted for chronic 
bronchitis for forced expiratory volume in 1 second of (FEV-
1) of 71 to 80 percent predicted, or; a ratio of forced 
expiratory volume in 1 second to forced vital capacity (FEV-
1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 66 to 80 percent predicted.  38 C.F.R. Part 4 
(2008).  

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions. A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  
Further, a review of the regulatory changes which affect the 
current claim, reveals that all regulatory changes pertinent 
to this claim are non-substantive in nature, and merely 
interpret already existing law.

While the Board notes that the appellant's pulmonary function 
test results fall within the criteria for a 10 percent 
disability rating, each of the examiners has noted that the 
appellant's pulmonary sarcoidosis in inactive or in remission 
and there is no evidence of residuals.  Therefore, assignment 
of a disability rating under Diagnostic Code 6600, of 38 
C.F.R. Part 4 (2008), is not appropriate.  

In order to warrant a 30 percent disability rating under 
Diagnostic Code 6604, the appellant must show a post-
bronchodilator FEV-1 of 56 to 70 percent, a ratio of FEV-1 to 
forced vital capacity (FVC) of 56 to 70 percent, or a 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO(SB)) of 56 to 65 percent 
predicted.  The appellant underwent a pulmonary function test 
in March 2007.  That test produced an FEV1/FVC of 96 percent 
and an FEV-1 of 74 percent.  A pulmonary function test from 
March 2006 reported an FEV-1 of 79 percent and test results 
from October 2004 indicated an FEV1/FVC of 98 percent.  
Because the test results obtained do not meet the minimum 
requirements for a 30 percent rating, assignment of a higher 
rating under this diagnostic code is not appropriate.

A determination as to the degree of impairment due to 
service-connected sarcoidosis requires competent evidence.  
The appellant is competent to report his symptoms, as well 
that he is worse.  As a layman, however, his opinion alone is 
not sufficient upon which to base a determination as to the 
degree of impairment due to sarcoidosis with cutaneous 
involvement.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board has accorded more probative value to 
the VA medical examinations that have been accomplished over 
the course of this appeal.  Most importantly is the most 
recent examination of March 2009 which provided the most 
complete and current findings with respect to the appellant's 
service-connected disorder.  The examiner reviewed the claims 
file, provided a rationale for the opinion based on reliable 
principles, and the opinions are supported by the record.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 (2008), whether or not 
they have been raised by the appellant or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the Board finds no other provision 
upon which to assign a higher rating.  The Board notes that 
the 10 percent disability evaluation assigned contemplates 
loss of time from exacerbations, if any, due to the service-
connected sarcoidosis.  38 C.F.R. § 4.1 (2008).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected pulmonary disorder is inadequate.  A comparison 
between the level of severity and symptomatology of the 
appellant's lung condition with the established criteria 
found in the rating schedule for sarcoidosis and other 
pulmonary disabilities shows that the rating criteria 
reasonably describes the appellant's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
service-connected lung disorder.  Indeed, it does not appear 
from the record that he has been hospitalized for sarcoidosis 
since service.  Additionally, there is not shown to be 
evidence of marked interference with employment solely due to 
the disability.  There is nothing in the record which 
suggests that the pulmonary disability itself markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2008) is not warranted.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson and Hart et al.  The Board finds that the 
medical evidence demonstrates consistently and throughout 
that the appellant meets the criteria for a 10 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.


ORDER

Entitlement to an increased evaluation for sarcoidosis is 
denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


